Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Application Status
This application is a DIV of US patent application 15/760,283 filed on 03/15/2018, which was a 371 of PCT/US2016/052338, filed on 09/16/2016. 
Claims 11-23 are currently pending in the instant application.
The preliminary amendment filed on 10/28/2021, amending claim 17, and canceling claims 1-10, and 24 is acknowledged. 

Election/Restriction
Applicant's election with traverse of Group III, claim(s) 11-19 and 20-23, drawn to a method of inhibiting the growth, or reducing the population, or killing of at least one species of Gram-negative bacteria, treating a bacterial infection or treating a topical or systemic bacterial infection, and a method for augmenting the efficacy of an antibiotic suitable for the treatment of Gram-negative bacterial Infection, wherein the method comprising contacting the bacteria with a composition containing an effective amount of a lysin polypeptide comprising an amino acid sequence selected from the group consisting of SEG ID NO: 1 - SEQ ID NO: 5, SEQ ID NO: 7 and SEQ ID NO: 8 and elected proteins of SEQ ID NO: 3, and  nucleic acid encoding SEQ ID NO: 3 in the response filed on 10/28/2021 is acknowledged.  
species election. As per applicant’s arguments, since, SEQ ID NO: 67 and 7 are fragments of SEQ ID NO: 3, the examiner would also examine SEQ ID NO: 7 and 8, after examining SEQ ID NO: 3 as species examination, as SEQ ID NO: 3 as the elected species. 
The requirement is still deemed proper and is therefore made FINAL.
Claims 11-22 and 23 are present for examination.


Priority
Acknowledgement is made of applicants claim for priority of US patent application 15/760,283, filed on 03/15/2018, now US patent 10744180, and US Provisional applications 62/247,619, filed on 10/28/2015 and 62/247,619, filed on 10/28/2015. 
. 
Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 07/09/2020, 08/21/2020, 12/16/2020, 02/05/2021, 05/17/2021, 06/28/2021 and 09/08/2021 are acknowledged. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are considered by the examiner. The signed copies of 1449 are enclosed herewith.
Specification
The disclosure is objected to because of the following informalities: 
2422.02     The Requirement for Exclusive Conformance; Sequences Presented
in the Specification or Drawing Figures;  37 CFR 1.821(b) requires….It should be noted, though, that when a sequence  is presented in a drawing or in the specification, regardless  of  the format specification,  the  sequence must  still be  included in  the  Sequence Listings,  and the  sequence identifier (“SEQ ID NO:X”) must be used, either in the drawing or in the specification (see, pages 37-39 of the Specification). Appropriate correction is required.
Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code (see, page 37). See MPEP §  608.01.

Drawings
Drawings submitted on 07/09/2020 are accepted by the Examiner.

Claim Objections
Claim 18 is objected to in the recitation “sequence at least 80identical”, which should be changed to “sequence at least 80% identical”. Appropriate correction is required.

	
Claim Rejections - 35 USC § 112(b)
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 11-23 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. Claims 11-12, 17-18 and 20 are indefinite in the recitation “reduce the population”, what the reduction of the microbial population is being compared. 

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

A.	Written Description
Claims 11-14, 16, 17-20 and 23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claims 11-12, 14, 17-18 and 20 are directed to methods of inhibiting the growth, or reducing the population, or killing of at least one species of Gram-negative bacteria, the method comprising an effective amount of an isolated lysin polypeptide comprising an amino acid sequence having at least 80% or 85% identity to a polypeptide sequence selected from the fragment thereof is present in an amount effective to inhibit the growth, reduce the population, or  kill P aeruginosa and optionally at least one other species of Gram-negative bacteria.		
The Court of Appeals for the Federal Circuit has recently held that a “written description of an invention involving a chemical genus, like a description of a chemical species, ‘requires a precise definition, such as by structure, formula [or] chemical name,’ of the claimed subject matter sufficient to distinguish it from other materials.” University of California v. Eli Lilly and Co., 1997 U.S. App. LEXIS 18221, at *23, quoting Fiers v. Revel, 25 USPQ2d 1601, 1606 (Fed. Cir. 1993).  To fully describe a genus of genetic material, which is a chemical compound, applicants must (1) fully describe at least one species of the claimed genus sufficient to represent said genus whereby a skilled artisan, in view of the prior art, could predict the structure of other species encompassed by the claimed genus and (2) identify the common characteristics of the claimed molecules, e.g., structure, physical and/or chemical characteristics, functional characteristics when coupled with a known or disclosed correlation between function and structure, or a combination of these (paraphrased from Enzo Biochemical).
University of Rochester v. G.D. Searle & Co. (69 USPQ2d 1886 (2004)) specifically points to the applicability of both Lily and Enzo Biochemical to methods of using products, wherein said products lack adequate written description.  While in University of Rochester v. G.D. Searle & Co. the methods were held to lack written description because not a single example of the product used in the claimed methods was described, the same analysis applies wherein the product, used in the claimed methods, must have adequate written description (see Enzo paraphrase above).
80% or 85% identity to a polypeptide sequence selected from the group consisting of SEQ ID NO: 1 - SEQ ID NO: 5, SEQ ID NO: 7 and SEQ ID NO: 8 (elected SEQ ID NO: 3), or a fragment thereof having lytic activity, wherein the lysin polypeptide or fragment thereof is present in an amount effective to inhibit the growth, reduce the population, preventing or  kill P aeruginosa and optionally at least one other species of Gram-negative bacteria, i.e. 15-20% non-identity of the lysin polypeptides amino acid sequences that encompasses many lysin enzymes derived from many unknown sources and many mutants, variants, and fragments thereof, which can have wide variety of unknown structures.  
Claims are drawn to very broadly methods comprising any or all isolated lysin polypeptide comprising an amino acid sequence having at least 80 to 85% identity to a polypeptide sequence selected from the group consisting of SEQ ID NO: 1 - SEQ ID NO: 5, SEQ ID NO: 7 and SEQ ID NO: 8 (elected SEQ ID NO: 3), or any or all fragments thereof having lytic activity, wherein the lysin polypeptide or fragment thereof is present in an amount effective to inhibit the growth, reduce the population, prevent or  kill P aeruginosa and optionally at least one other species of Gram-negative bacteria; i.e. 20% non-identity of the lysin polypeptides that encompasses many lysin enzymes derived from many unknown sources and many mutants, variants, and fragments thereof, which can have wide variety of unknown structures, whose structures are not fully described in the specification. No information, beyond the characterization of few lysin polypeptides enzymes has been provided, which would indicate that applicants had possession of the claimed genus of lysin polypeptides enzymes. The specification does not contain 
Applicant is referred to the revised guidelines concerning compliance with the written description requirement of U.S.C. 112, first paragraph, published in the Official Gazette and also available at www.uspto.gov.


B. 	Scope of Enablement
Claims 11-14, 16, 17-20 and 23 are rejected under 35 U.S.C. 112(a), because the specification, while being enabling for methods of inhibiting the growth, or reducing the population, or killing of at least one species of Gram-negative bacteria, the method comprising an effective amount of isolated lysin polypeptides comprising an amino acid sequence having at least 90% identity to a polypeptide sequence selected from the group consisting of SEQ ID NO: 1 - SEQ ID NO: 5, SEQ ID NO: 7 and SEQ ID NO: 8 (elected SEQ ID NO: 3), or a fragment thereof having lytic activity, wherein the lysin polypeptide or fragment thereof is present in an amount effective to inhibit the growth, reduce the population, preventing or  kill P aeruginosa and optionally at least one other species of Gram-negative bacteria, does not reasonably provide enablement for methods of inhibiting the growth, or reducing the population, or killing of at least one species of Gram-negative bacteria, the method comprising an effective amount of isolated any  80% or 85% identity to a polypeptide sequence selected from the group consisting of SEQ ID NO: 1 - SEQ ID NO: 5, SEQ ID NO: 7 and SEQ ID NO: 8 (elected SEQ ID NO: 3), or a fragment thereof having lytic activity, wherein the lysin polypeptide or fragment thereof is present in an amount effective to inhibit the growth, reduce the population, preventing or  kill P aeruginosa and optionally at least one other species of Gram-negative bacteria, i.e. 15-20% non-identity of the lysin polypeptides amino acid sequences that encompasses many lysin enzymes derived from many unknown sources and many mutants, variants, and fragments thereof, which can have wide variety of unknown structures.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.  
Factors to be considered in determining whether undue experimentation is required are summarized in In re Wands (858 F.2d 731,737, 8 USPQ2nd 1400 (Fed. Cir. 1988)) as follows: 
(1) quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence and absence of working examples, (4) the nature of the invention, (5) the state of prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breath of the claims. The factors, which have, lead the Examiner to conclude that the specification fails to teach how to make and/or use the claimed invention without undue experimentation, are addressed below:

The breadth of the claims:
Claims are so broad as to encompass methods of inhibiting the growth, or reducing the population, or killing of at least one species of Gram-negative bacteria, the method comprising an 80% or 85% identity to a polypeptide sequence selected from the group consisting of SEQ ID NO: 1 - SEQ ID NO: 5, SEQ ID NO: 7 and SEQ ID NO: 8 (elected SEQ ID NO: 3), or a fragment thereof having lytic activity, wherein the lysin polypeptide or fragment thereof is present in an amount effective to inhibit the growth, reduce the population, preventing or  kill P aeruginosa and optionally at least one other species of Gram-negative bacteria, i.e. 15-20% non-identity of the lysin polypeptides amino acid sequences that encompasses many lysin enzymes derived from many unknown sources and many mutants, variants, and fragments thereof, which can have wide variety of unknown structures. The scope of the claims is not commensurate with the enablement provided by the disclosure with regard to the extremely large number of polypeptides or enzymes or proteins including many mutants, variants and fragments broadly encompassed by the claims.  In the instant case the disclosure is limited to the amino acid sequence of only few representative proteins of SEQ ID NO: 1 - SEQ ID NO: 5, SEQ ID NO: 7 and SEQ ID NO: 8.  
The state of prior art, the relative skill of those in the art, and the predictability or unpredictability of the art:
The amino acid sequence of a protein determines its structural and functional properties, predictability of which changes can be tolerated in a protein's amino acid sequence and obtain the desired activity requires a knowledge of and guidance with regard to which amino acids in the protein's sequence, if any, are tolerant of modification and which are conserved (i.e. expectedly intolerant to modification), and detailed knowledge of the ways in which the proteins' structure relates to its function.  In the instant case, the protein which is 80-85% identical to SEQ ID NO: 3 (elected), i.e. 15-20% non-identity of the lysin polypeptides amino acid sequences that encompasses many lysin enzymes derived from many unknown sources and many mutants, not routine in the art to screen for multiple substitutions or multiple modifications, as encompassed by the instant claims, and the positions within a protein's sequence where amino acid modifications can be made with a reasonable expectation of success in obtaining the desired activity/utility are limited in any protein and the result of such modifications is unpredictable.  Whisstock et al. (2003) teach that prediction of protein function from sequence and structure is a difficult problem because homologous proteins often have different functions (see abstract). In addition, one skilled in the art would expect any tolerance to modification for a given protein to diminish with each further and additional modification, e.g. multiple point mutations or substitutions. Similarly, at the time of the invention, there was a high level of unpredictability associated with altering a polypeptide sequence with an expectation that the polypeptide will maintain the desired activity. Similarly, The teachings of Whisstock et al. are further supported by the teachings of Witkowski et al. (1999), where it is shown that even small amino acid changes result in enzymatic activity changes. 
The amount of direction or guidance presented and the existence of working examples:
The specification discloses methods of inhibiting the growth, or reducing the population, or killing of at least one species of Gram-negative bacteria, the method comprising an effective amount of isolated lysin polypeptides comprising an amino acid sequence having at least 90% identity to a polypeptide sequence selected from the group consisting of SEQ ID NO: 1 - SEQ ID NO: 5, SEQ ID NO: 7 and SEQ ID NO: 8 (elected SEQ ID NO: 3), or a fragment thereof having lytic activity, wherein the lysin polypeptide or fragment thereof is present in an amount P aeruginosa.  However, the specification fails to provide any clue as to the structural elements required in a protein having 80-85% identity to SEQ ID NO: 3 (elected) i.e. 15-20% non-identity to SEQ ID NO: 3 or which are the structural elements in the lysin polypeptides having 15-20% non-identity to SEQ ID NO: 3 known in the art that are essential for any protein to display lysin enzymatic activity. No correlation between structure and function has been presented.
The specification does not support the broad scope of the claims which encompass methods of inhibiting the growth, or reducing the population, or killing of at least one species of Gram-negative bacteria, the method comprising an effective amount of isolated any  lysin polypeptides derived from any sources having any structural feature comprising an amino acid sequence having at least 80% or 85% identity to a polypeptide sequence selected from the group consisting of SEQ ID NO: 1 - SEQ ID NO: 5, SEQ ID NO: 7 and SEQ ID NO: 8 (elected SEQ ID NO: 3), or a fragment thereof having lytic activity, wherein the lysin polypeptide or fragment thereof is present in an amount effective to inhibit the growth, reduce the population, preventing or  kill P aeruginosa and optionally at least one other species of Gram-negative bacteria, i.e. 15-20% non-identity of the lysin polypeptides amino acid sequences that encompasses many lysin enzymes derived from many unknown sources and many mutants, variants, and fragments thereof, which can have wide variety of unknown structures because the specification does not establish: (A) regions of the protein structure which may be modified without effecting lysin activity and; (B) the general tolerance of lysin  polypeptide to modification and extent of such tolerance; (C) a rational and predictable scheme for modifying any lysin enzyme polypeptides amino acid residues with an expectation of obtaining the desired biological function; and (D) the specification provides 
The quantity of experimentation required practicing the claimed invention based on the teachings of the specification:
While methods of generating or isolating variants of a polynucleotide were well known in the art at the time of invention, it is not routine in the art to screen by trial and error process for (1) all nucleic acids encoding any protein which is 80-85% identical to SEQ ID NO: 3 (elected), (2) an essentially infinite number of mutations of any gene encoding any lysin enzyme protein sequence. The amino acid modifications can be made with a reasonable expectation of success in obtaining the desired activity/utility are limited in any protein and the result of such modifications is unpredictable.  In addition, one skilled in the art would expect any tolerance to modification for a given protein to diminish with each further and additional modification, e.g. multiple point mutations or substitutions. In addition, one skilled in the art would expect any tolerance to modification for a given protein to diminish with each further and additional modification.
Thus, applicants have not provided sufficient guidance to enable one of ordinary skill in the art to make and use the claimed invention in a manner reasonably correlated with the scope of the claims broadly including methods of inhibiting the growth, or reducing the population, or killing of at least one species of Gram-negative bacteria, the method comprising an effective amount of isolated any  lysin polypeptides derived from any sources having any structural feature comprising an amino acid sequence having at least 80% or 85% identity to a polypeptide sequence selected from the group consisting of SEQ ID NO: 1 - SEQ ID NO: 5, SEQ ID NO: 7 and SEQ ID NO: 8 (elected SEQ ID NO: 3), or a fragment thereof having lytic activity, wherein the lysin polypeptide or fragment thereof is present in an amount effective to inhibit the growth, reduce the population, preventing or  kill P aeruginosa and optionally at least one other species of Gram-In re Fisher, 166 USPQ 19 24 (CCPA 1970)).  Without sufficient guidance, determination of lysin enzyme protein having the desired biological characteristics is unpredictable and the experimentation left to those skilled in the art is unnecessarily, and improperly, extensive and undue.  See In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir, 1988).
Therefore, taking into consideration the extremely broad scope of the claims, the lack of guidance, the amount of information provided, the lack of knowledge about a correlation between structure and function, and the high degree of unpredictability of the prior art in regard to structural changes and their effect on function, one of ordinary skill in the art would have to go through the burden of undue experimentation in order to practice the claimed invention. Thus, Applicant has not provided sufficient guidance to enable one of ordinary skill in the art to make and use the invention in a manner reasonably correlated with the scope of the claims.


Claim Rejections – AIA  35 U.S.C. § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

According to MPEP 2143: 
“Exemplary rationales that may support a conclusion of obviousness include:

predictable results;
(B)    Simple substitution of one known element for another to obtain predictable
results;
(C)    Use of known technique to improve similar devices (methods, or products)
in the same way;
(D)    Applying a known technique to a known device (method, or product) ready
for improvement to yield predictable results;
(E)    “ Obvious to try ”  –  choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in
either the same field or a different one based on design incentives or other market
forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art
reference teachings to arrive at the claimed invention.
Note that the list of rationales provided is not intended to be an all-inclusive list. Other rationales to support a conclusion of obviousness may be relied upon by Office personnel.”

Claims 11-23 are rejected under 35 U.S.C. 103(a) before the effective filing date as being unpatentable over Uchiyama et al. (Characteristics of a novel Pseudomonas aeruginosa bacteriophage, PAJU2, which is genetically related to bacteriophage D3. Virus Research 139 (2009) 131–134, see IDS) in view of Farris et al. (Mitrecin a polypeptide with antimicrobial activity. US 2014/0094401 A1, publication 04/03/2014, claim benefit of 61/700,514, filed on 09/13/2012, see IDS) and Vouillamoz et al. (Bactericidal synergism between daptomycin and phage lysin Cpl-1 in mouse model of pneumococcal bacteraemia. International Journal of Antimicrobial Agents. 42: 416-421, 2013)
The Broadest Reasonable Interpretation (BRI) of claim 11, which is drawn to a method of inhibiting the growth, or reducing the population, or killing of at least one species of Gram-negative bacteria, the method comprising an effective amount of isolated any  lysin polypeptides derived from any sources having any structural feature comprising an amino acid sequence 80% or 85% identity to a polypeptide sequence selected from the group consisting of SEQ ID NO: 1 - SEQ ID NO: 5, SEQ ID NO: 7 and SEQ ID NO: 8 (elected SEQ ID NO: 3), or a fragment thereof having lytic activity, wherein the lysin polypeptide or fragment thereof is present in an amount effective to inhibit the growth, reduce the population, preventing or  kill P aeruginosa and optionally at least one other species of Gram-negative bacteria.  
Regarding claims 11-23, Uchiyama et al. teach an isolated endolysin protein isolated from a novel Pseudomonas aeruginosa bacteriophage, PAJU2, and mixed with a buffer, a solution, for further analysis, wherein said endolysin of Pseudomonas aeruginosa bacteriophage, having 100% amino acid sequence identity to SEQ ID NO: 3 of the instant application (see, amino acid sequence alignment below), wherein said phage with endolysin protein kills or lyse Pseudomonas aeruginosa bacteria as it is a Pseudomonas aeruginosa bacteriophage, which is the inherent property of endolysin of Uchiyama et al. (see, abstract, page 132, Col2, para 3, and Fig. 1-3). 
RESULT 1
B5WZU3_BPPAJ
ID   B5WZU3_BPPAJ            Unreviewed;       144 AA.
AC   B5WZU3;
DT   25-NOV-2008, integrated into UniProtKB/TrEMBL.
DT   25-NOV-2008, sequence version 1.
DT   16-JAN-2019, entry version 37.
DE   SubName: Full=Putative endolysin {ECO:0000313|EMBL:BAG75011.1};
OS   Pseudomonas phage PAJU2.
OC   Viruses; dsDNA viruses, no RNA stage; Caudovirales; Siphoviridae.
OX   NCBI_TaxID=504346 {ECO:0000313|EMBL:BAG75011.1, ECO:0000313|Proteomes:UP000001041};
OH   NCBI_TaxID=287; Pseudomonas aeruginosa.
RN   [1] {ECO:0000313|EMBL:BAG75011.1, ECO:0000313|Proteomes:UP000001041}
RP   NUCLEOTIDE SEQUENCE [LARGE SCALE GENOMIC DNA].
RC   STRAIN=PAJU2 {ECO:0000313|EMBL:BAG75011.1};
RX   PubMed=19010363; DOI=10.1016/j.virusres.2008.10.005;
RA   Uchiyama J., Rashel M., Matsumoto T., Sumiyama Y., Wakiguchi H.,
RA   Matsuzaki S.;
RT   "Characteristics of a novel Pseudomonas aeruginosa bacteriophage,
RT   PAJU2, which is genetically related to bacteriophage D3.";
RL   Virus Res. 139:131-134(2009).
CC   -----------------------------------------------------------------------
CC   Copyrighted by the UniProt Consortium, see https://www.uniprot.org/terms
CC   Distributed under the Creative Commons Attribution (CC BY 4.0) License
CC   -----------------------------------------------------------------------
DR   EMBL; AP009624; BAG75011.1; -; Genomic_DNA.
DR   RefSeq; YP_002284361.1; NC_011373.1.
DR   ProteinModelPortal; B5WZU3; -.
DR   CAZy; GH24; Glycoside Hydrolase Family 24.
DR   GeneID; 6989663; -.
DR   KEGG; vg:6989663; -.

DR   Proteomes; UP000001041; Genome.
DR   GO; GO:0003796; F:lysozyme activity; IEA:InterPro.
DR   GO; GO:0016998; P:cell wall macromolecule catabolic process; IEA:InterPro.
DR   GO; GO:0044659; P:cytolysis by virus of host cell; IEA:InterPro.
DR   GO; GO:0009253; P:peptidoglycan catabolic process; IEA:InterPro.
DR   CDD; cd00737; endolysin_autolysin; 1.
DR   InterPro; IPR033907; Endolysin_autolysin.
DR   InterPro; IPR002196; Glyco_hydro_24.
DR   InterPro; IPR023346; Lysozyme-like_dom_sf.
DR   Pfam; PF00959; Phage_lysozyme; 1.
DR   SUPFAM; SSF53955; SSF53955; 1.
PE   4: Predicted;
KW   Complete proteome {ECO:0000313|Proteomes:UP000001041};
KW   Reference proteome {ECO:0000313|Proteomes:UP000001041}.
SQ   SEQUENCE   144 AA;  16200 MW;  1C6E2BCBC24858EC CRC64;

  Query Match             100.0%;  Score 734;  DB 41;  Length 144;
  Best Local Similarity   100.0%;  
  Matches  144;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MRTSQRGIDLIKSFEGLRLSAYQDSVGVWTIGYGTTRGVTRYMTITVEQAERMLSNDIQR 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MRTSQRGIDLIKSFEGLRLSAYQDSVGVWTIGYGTTRGVTRYMTITVEQAERMLSNDIQR 60

Qy         61 FEPELDRLAKVPLNQNQWDALMSFVYNLGAANLASSTLLKLLNKGDYQGAADQFPRWVNA 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 FEPELDRLAKVPLNQNQWDALMSFVYNLGAANLASSTLLKLLNKGDYQGAADQFPRWVNA 120

Qy        121 GGKRLDGLVKRRAAERALFLEPLS 144
              ||||||||||||||||||||||||
Db        121 GGKRLDGLVKRRAAERALFLEPLS 144


Uchiyama et al. do not teach method of treating or preventing or augmenting one or more antibiotics including penicillin (for claims 19 and 23) present in the solution or composition of the endolysin, and administering said lysin and antibiotic to a subject (claim 20).
Farris et al. teach a mitrecin A polypeptide, a lysin, which is useful in prevention and treatment of one or more gram-negative bacteria, and a method to kill or prevent growth of one or more bacteria comprising contacting the one or more bacteria with a mitrecin A polypeptide, a lysin, wherein the target bacteria can be selected from the group consisting of a Gram-positive bacterium, a Gram-negative bacterium, or both including Pseudomonas aeruginosa, Escherichia coli, Klebsiella pneumonia and Salmonella typhimurium (see, para 59). Farris et al. also teach a composition comprising said mitrecin A polypeptide, a lysin and further teach that said composition comprises additional antibiotics against Gram-negative bacterium. Farris et al. further teach administering said endolysin and antibiotic composition to human or animal subject 
Farris et al. do not teach method of treating or preventing or augmenting one or more antibiotics including penicillin (for claims 19 and 23) present in the solution or composition of the endolysin.
However, Vouillamoz et al. teach bactericidal synergism between daptomycin and phage lysin Cpl-1 in mouse model of pneumococcal bacteraemia by administering said endolysin and antibiotic composition, and further teach combination of two ant pneumococcal agents, daptomycin and Cpl-1 (the pneumococcal Cp-1 bacteriophage lysin), in a mouse model of pneumococcal bacteraemia, wherein the mice were challenged intraperitoneally (i.p.) with 106CFU of the extremely virulent serotype 2 S. pneumoniae D39 isolate. Sub-therapeutic doses of daptomycin (0.4 mg/kg) and Cpl-1 (0.4 mg/kg and 1 mg/kg) were administrated i.p. either alone or in combination by a single bolus injection 1 h after bacterial challenge, and survival rates of animals were followed over a period of 7 days, and daptomycin (0.4 mg/kg) in combination with Cpl-1(0.4 mg/kg) significantly increased the percentage of surviving mice at Day 7 (80%) compared with the untreated control (0%) and daptomycin or Cpl-1 monotherapy (35% and 0%, respectively). Whilst increasing the concentration of Cpl-1 to 1.0 mg/kg did not improve survival when injected alone, its combination with 0.4 mg/kg daptomycin further increased the survival rate to 95%, and it was found that the combination of daptomycin with Cpl-1 was synergistic and bactericidal against S. pneumoniae in a mouse model of pneumococcal bacteraemia.  Furthermore, Vouillamoz et al. teach Cpl-1, the bacteriophage endolysin were successfully tested in models reproducing several human pneumococcal diseases such as bacteraemia, pneumonia, endocarditis and meningitis, and synergism between Cpl-1 and 
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Uchiyama et al. Farris et al. and Vouillamoz et al. to use additional antibiotics with endolysin as taught by Farris et al. and using suitable antibiotic including penicillin with endolysin against gram-negative bacterium with phage lysin or endolysin as taught by Vouillamoz et al., and modify Uchiyama et al. to use endolysin protein isolated from a novel Pseudomonas aeruginosa bacteriophage, PAJU2 against gram-negative bacterial infection as taught by Uchiyama et al. and treating gram-negative bacterial infection as taught by Farris et al. using said endolysin  and antibiotics penicillin as taught by  Vouillamoz et al. to arrive the claimed invention.
	One of ordinary skilled in the would have been motivated to eliminate gram-negative bacterial infections by using endolysin plus additional antibiotics including penicillin,  which is pharmaceutically, therapeutically commercially, industrially and financially beneficial.
 One of ordinarily skilled artisan would have had a reasonable expectation of success because Uchiyama et al. successfully produce an isolated endolysin protein isolated from a novel Pseudomonas aeruginosa bacteriophage, PAJU2, which is in fact kill Pseudomonas aeruginosa. 
Therefore, the above invention would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of claimed invention.

Conclusion
Status of the claims:
Claims 11-23 are rejected.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath N. Rao, can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Iqbal H. Chowdhury, Primary Examiner
Art Unit 1656 (Recombinant Enzymes and Protein Crystallography)
US Patent and Trademark Office
Office Rm. REM 5A49 and Mailbox-REM3C70
Ph. (571)-272-8137 and Fax (571)-273-8137

/IQBAL H CHOWDHURY/
Primary Examiner, Art Unit 1656